DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 8/17/2020 has been considered by the examiner.

Claim Objection
	
Claim 1-18 are objected to for following reason; claim 1-18 recited numbers in parenthesis. These numbers are not claimed but refer to elements in the figures. Removal of these numbers in parenthesis is required.

Claim 1 is further objected for reciting the limitation “unit/ component”. The intended purpose of the symbol “/” is not clear.  The symbol “/” should be replaced by "unit or component" or just one of the terms (unit or component). 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-18  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1, claimed invention is directed to a computer system. The claim recites limitations of an evaluation module that determines the difference between system selected and the user chosen parameters, computes the overall rating/ scoring and presents the evaluation.  Determining differences between two sets of data by comparison and, computing  scores using some mathematical relationships can be done in human mind. The claim further recites, each user is initially presented with a predetermined set of parameters, 20wherein each parameter is mapped to an attribute/ score/ values/ competency, wherein if a presented parameter is chosen the allotted parameter is discarded, else the presented parameter is discarded. Aforementioned processes can practically be performed in the human mind and are directed to an abstract idea falling within the grouping of mental steps, see MPEP 2106.04(a)(2)(III).    
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements –a database containing plurality of user parameters; 5one or more modules consisting of a generator unit/ component which randomly fetches from the database parameters specific to the evaluation and presents the same to the users; a selection component using which the user chooses between the presented parameters and the allotted parameters; 10a classification module which classifies and maps the final user selected parameters. Above mentioned steps constitutes insignificant extra-solution activity of mere data gathering, delivery and, further presenting insignificant extra solution activity of data output. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a presenting an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 1 is not patent eligible.    

Claim 18, claimed invention is directed to a process or method. The claim recites limitations bifurcation of the user parameters into pile A for choosing of the preferred attribute and pile B for discarded parameters; user choice of allocated parameters else presentation of un-chosen parameters in pile A labeled as presented parameters by the system; accession or choosing of presented or allocated parameters as per user preference; iterative choosing of parameters from Pile A in preference over the chosen parameters until 20the Pile A is exhausted; evaluation of the user choice of parameter or attributes retained with the user at the end exhaustion of parameters in Pile A. Providing users an option of selecting/un-selecting  data representing user’s attributes in a iterative manner. Determining differences between two sets of data by comparison and, evaluating users using some mathematical relationships can be done in human mind. Aforementioned activities are directed to an abstract idea falling within the grouping of mental steps, see MPEP 2106.04(a)(2)(III).    
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – allocation of the user attributes or parameter by the generator module; accession of the user evaluation system at the user interface; 5 presentation of feedback based on standard responses in the system. Above mentioned steps constitutes insignificant extra-solution activity of mere data accession and, further presenting insignificant extra solution activity of data output. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 18 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a presenting an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 18 is not patent eligible.    

Dependent claim 2, 4, 5,  and 16 recite abstract idea as following.  Claim 2 recites, subject parameters are dependent parameters. Claim 4 recites, discarded parameter is returned to the database. Claim 5 recites, discarded parameter is returned to the database. Claim 6 recites, wherein a user  can be evaluated based on the discarded parameters. Claim 16 recites, implementing the abstract idea using a deck of cards. Above mentioned processes can practically be performed in the human mind. This judicial exception is not integrated into a practical application. In particular, the claims recite additional element –“a database” which is well-understood routine and conventional tool to store data.  
Therefore, claim   2, 4, 5, 6 and 16  do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a presenting an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim  2, 4, 5, 6 and 16 are not patent eligible.    

Dependent claim 3, 7-15 and 17 recite implementation of abstract idea using well-understood routine and conventional activities.  Claim 3 recites, a system configured for simultaneous access by one or more users. Claim 7 recites, a system implemented over the data network. Claim 8 recites, a system working in coherence with a social media or enterprise network. Claim 9 recites, a selection module 15configured for social media/ enterprise users to choose user affinity parameters. Claim 10 recites, determining the permission for the social media users. Claim 11 recites, posting user’s evaluation result on social media network. Claim 12 recites, allowing users to send requests to evaluate other users. Claim 13 recites, network enabled system which can be accessed using any device. Claim 14 recites, presenting to the user on a digital screen. Claim 15 recites, a system implemented as a mobile application. Claim 17 recites, displaying feedback on spider/radar chart. Above well-understood routine and conventional activities are being implemented using computer or generic computer components to execute the abstract idea in the form of software constitutes use of the computer or its component as a tool. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements such as “data network” and “social media or enterprise network” are well-understood routine and conventional tool or means for data transmission.  
Therefore, claim 3, 7-15 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a presenting an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim  3, 7-15 and 17 are not patent eligible.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 5, 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan,  John Lap Man (PGPUB Document No. 20090295088), hereafter referred as to “Chan”, in view of Seo Min-sik et al (Korean Patent Document No. KR 101755261), hereafter, referred to as “Seo”.

Regarding Claim 1, Chan teaches one or more modules consisting of a generator unit/ component (105) which randomly fetches from the database parameters specific to the evaluation and presents the same to the users (150)( Chan, para 0011-0012 disclose evolution of users’ personality can be determined by displaying and selection of cards consisting of parameters for evaluation; para 0012 further discloses this process of displaying and selection can be implemented by computer program “The typing methodology involves the test subjects selecting a certain number of flashcards with which the test subjects identify… Each of these flashcards is representative of a certain personality type in the tradition of the Enneagram”; para 0012 further discloses “The formats for presenting the devise to test subjects include but are not limited to hand-held flashcards, virtual flashcards administered by a computer program, and virtual flashcards administered via mobile devices”); 
a selection component (106) using which the user chooses between the presented parameters and the allotted parameters(Chan, para 0052 discloses flash cards are being shuffled and dealt cards are given/presented to user and further discloses that user select cards by keeping ones that he likes and discarding other cards  “procedure involving test subject(s) selecting cards only from the deck, the test subjects in Step 110 start by shuffling the cards evenly to ensure random selection of flashcards for starting off the test”; and further discloses discarding non-selected cards “At Step 130 the subjects study the cards and select which ones they would like to keep based on the above-mentioned criteria of resonance. At Step 140 and 150 the subjects discard back into the pool any unwanted cards”); a classification module (107) which classifies and maps the final user selected parameters(Chan, para 0027-0037 disclose all cards are being classified into groups and mapped to different types  “the device is made up in total thirty-six (36) flashcards each with distinct information content, grouped into four (4) cards for each of the nine (9) personality types. The presentation format of this device includes but not limited to hand-held cards, virtual cards presented electronically by a computer program”); 
computes the overall rating/ scoring and presents the evaluation(Chan, para 0013 discloses generating and displaying the output/feedback  “Outputs of test results are any of the nine personality types as found in the theory of Enneagram”); 
one or more user interfaces (102, 200); and one or more data network (115), wherein each parameter in the database (104) is dimensionally different from the other parameters, wherein the server (114) is configured to present dimensionally different parameters to the users(Chan, para 0027 discloses 36 different flash cards containing distinct parameters/information are being provided to the user  “In a particular embodiment of the present invention, the device is made up in total thirty-six (36) flashcards each with distinct information content”), 
wherein each user (150) is initially presented with a predetermined set of parameters, wherein each parameter (120) is mapped to an attribute/ score/ values/ competency(Chan, para 0027-0037 disclose all cards are being classified into groups and mapped to different types  “the device is made up in total thirty-six (36) flashcards each with distinct information content, grouped into four (4) cards for each of the nine (9) personality types. The presentation format of this device includes but not limited to hand-held cards, virtual cards presented electronically by a computer program”), 
wherein if a presented parameter is chosen the allotted parameter is discarded, else the presented parameter is discarded, and wherein the evaluation module (108) (Chan, para 0052 discloses flash cards are being shuffled and dealt cards are given/presented to user and further discloses that user select cards by keeping ones that he likes and discarding other cards  “procedure involving test subject(s) selecting cards only from the deck, the test subjects in Step 110 start by shuffling the cards evenly to ensure random selection of flashcards for starting off the test”; and further discloses discarding non-selected cards “At Step 130 the subjects study the cards and select which ones they would like to keep based on the above-mentioned criteria of resonance. At Step 140 and 150 the subjects discard back into the pool any unwanted cards”) computes the scores and displays the feedback(Chan, para 0013 discloses generating and displaying the output/feedback  “Outputs of test results are any of the nine personality types as found in the theory of Enneagram”).
Chan teaches evaluation of user characteristics but he does not  explicitly teach A user attributes evaluation system (100), comprising of: a server (114) comprising of a processor (101), a memory (103), a database (104) containing plurality of user parameters; an evaluation module (108) that determines the difference between system selected and the user chosen parameters. 
However, in the same field of endeavor of person evaluation Seo teaches A user attributes evaluation system (100), comprising of: a server (114) comprising of a processor (101), a memory (103), a database (104) containing plurality of user parameters (Seo, para 1 page 11/18 discloses computing system user behavior attribute recording using memory, storages etc. “The storage unit 150 may be implemented as a read only memory (ROM), a random access memory (RAM), a hard disk drive, or the like. The program code and data may reside on a removable storage medium and may be loaded or installed on the teacher terminal 20 when needed.”); an evaluation module (108) that determines the difference between system selected and the user chosen parameters (Seo , para 6 page 6/18 discloses detection of user’s attribute selection for scoring or evaluation “detecting a user action for selecting at least one of the plurality of preferences, responsive to the detected user action, Displaying the selected answer; calculating a score based on the selected answers to the questions when the answer selection for the questions is completed”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan into scoring or evaluation process of users’ attributes of Seo to produce an expected result of scoring users’ attributes. The modification would be obvious because one of ordinary skill in the art would be motivated to score users’ attributes so that personality type can easily be determined by use of numeric translation of users attributes(Seo, abstract).  

Regarding Claim 2,  Chan and Seo teach all the limitations of claim 1 and Chan further teaches wherein the subject parameters are dependent parameters(Chan, in response to unclear claim limitations para 0027-0037 discloses parameters/attributes on the flash cards are dependent on personality types that they mapped to “the device is made up in total thirty-six (36) flashcards each with distinct information content, grouped into four (4) cards for each of the nine (9) personality types. The presentation format of this device includes but not limited to hand-held cards, virtual cards presented electronically by a computer program”).

Regarding Claim 3,  Chan and Seo teach all the limitations of claim 1 and Seo further teaches wherein the system (100) is configured for simultaneous access by one or more users (150) (Seo , para 6 page 9/18 discloses system using data network connected to various users’ terminal for access  “a system 1 for providing a kindergartener log book creation service may include an administrator terminal 10, a teacher terminal 20, a parent terminal 30, and a server 40. The administrator terminal 10, the teacher terminal 20, the parent terminal 30 and the server 40 transmit and receive signals, data, information and messages through the network 3.”).

Regarding Claim 4,  Chan and Seo teach all the limitations of claim 1 Chan further teaches wherein the discarded parameter is returned to the database (104) (Chan, para 0052 discloses discarded parameters or card are getting back to card pile or database “At Step 130 the subjects study the cards and select which ones they would like to keep based on the above-mentioned criteria of resonance. At Step 140 and 150 the subjects discard back into the pool any unwanted cards”).

Regarding Claim 5,  Chan and Seo teach all the limitations of claim 1 Chan further teaches wherein the user discarded parameter is not represented to the same user (150) (Chan, para 0052 discloses discarded parameters or card are getting back pile of unwanted cards “At Step 130 the subjects study the cards and select which ones they would like to keep based on the above-mentioned criteria of resonance. At Step 140 and 150 the subjects discard back into the pool any unwanted cards”).

Regarding Claim 7,  Chan and Seo teach all the limitations of claim 1 and Seo further teaches wherein the system (100) is implemented over the data network (115) (Seo , para 6 page 9/18 discloses system using data network “a system 1 for providing a kindergartener log book creation service may include an administrator terminal 10, a teacher terminal 20, a parent terminal 30, and a server 40. The administrator terminal 10, the teacher terminal 20, the parent terminal 30 and the server 40 transmit and receive signals, data, information and messages through the network 3.”).

Regarding Claim 13,  Chan and Seo teach all the limitations of claim 1 Seo further teaches wherein the system (100) is a network enabled system which can be accessed using any device (Seo, para 1 page 10/18 discloses a system accessed through network using variety of devices “The administrator terminal 10, the teacher terminal 20 and the parent terminal 30 can be personal computer systems such as desktops, laptops, tablets, minicomputers, laptops, handheld computers. A television, a smart phone, a digital broadcasting terminal, a PDA….”).

Regarding Claim 14,  Chan and Seo teach all the limitations of claim 1 Chan further teaches wherein the parameters are 30presented to the user on a digital screen (Chan, para 0012 discloses cards or parameters can be displayed on mobile device/screen “The formats for presenting the devise to test subjects include but are not limited to hand-held flashcards, virtual flashcards administered by a computer program, and virtual flashcards administered via mobile devices”).

Regarding Claim 15,  Chan and Seo teach all the limitations of claim 1 Chan further teaches wherein the system (100) is implemented as a mobile application (Chan, para 0012 discloses cards or parameters can be displayed on mobile device “The presentation format of this device includes but not limited to hand-held cards, virtual cards presented electronically by a computer program, and virtual cards presented via mobile devices”).

Regarding Claim 16,  Chan and Seo teach all the limitations of claim 1 Chan further teaches wherein the system (100) is implemented through physical deck of cards (Chan, para 0010 discloses use of physical deck of card for evaluation “The design and appearance of the devices are in the form of flashcards—presented physically and/or electronically—containing both textual and visual information particular to one of a set of personality types to which this test methodology eventually determines and outputs.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan,  John Lap Man (PGPUB Document No. 20090295088), hereafter referred as to “Chan”, in view of Seo Min-sik et al (Korean Patent Document No. KR 101755261), hereafter, referred to as “Seo”, in further view of Henson, Aaron (PGPUB Document No. 20060035207), hereafter, referred to as “Henson”.

Regarding Claim 6,  Chan and Seo teach all the limitations of claim 1 but they don’t explicitly teach wherein a user (150) can be evaluated based on the discarded parameters.
However, in the same field of endeavor of considering unselected/discarded parameters for evaluation Henson teaches wherein a user (150) can be evaluated based on the discarded parameters (Henson, para 0041 discloses considering discarded/unselected parameters for evaluation “selecting a first test item from the item bank based on at least the parameter for each test item, evaluating each unselected test item of the plurality of test items”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan and Seo into considering unselected/discarded parameters for evaluation of Henson to produce an expected result of considering discarded users’ attributes. The modification would be obvious because one of ordinary skill in the art would be motivated to consider both matching and non-matching attributes to properly evaluate an user (Henson, para 0041).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan,  John Lap Man (PGPUB Document No. 20090295088), hereafter referred as to “Chan”, in view of Seo Min-sik et al (Korean Patent Document No. KR 101755261), hereafter, referred to as “Seo”, in further view of Somaya, Vikram et al (PGPUB Document No. 20180096385), hereafter, referred to as “Somaya”.

Regarding Claim 8,  Chan and Seo teach all the limitations of claim 1 but they don’t explicitly teach wherein the system (100) works in coherence with a social media or enterprise network.
However, in the same field of endeavor of application working with social network Somaya teaches wherein the system (100) works in coherence with a social media or enterprise network (Somaya, para 0025 discloses a system working with social media to obtain users’ affinity parameters  “Consumer-declared affinities may be determined through information provided by the consumer when setting up a user account. Alternatively, this information may be obtained through other customer accounts such as social media accounts to which access has been provided.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan and Seo into accessing social media information of users of Somaya to produce an expected result of obtaining user’s social media behavioral information. The modification would be obvious because one of ordinary skill in the art would be motivated to accurately capture users’ personality model by incorporating his/her social habit (Somaya, para 0017).

Regarding Claim 9,  Chan and Seo teach all the limitations of claim 1 but they don’t explicitly teach wherein the selection module (106) is configured for social media/ enterprise users to choose user affinity parameters.
However, in the same field of endeavor of application working with social network Somaya teaches wherein the selection module (106) is configured for social media/ enterprise users to choose user affinity parameters (Somaya, para 0025 discloses a system working with social media to select/choosing users’ affinity parameters from his/her social media account “Consumer-declared affinities may be determined through information provided by the consumer when setting up a user account. Alternatively, this information may be obtained through other customer accounts such as social media accounts to which access has been provided.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan and Seo into extracting users’ affinity parameters from social media of Somaya to produce an expected result of obtaining user’s affinity information from his/her social media. The modification would be obvious because one of ordinary skill in the art would be motivated to easily obtain user affinity information from a platform which already has user’s affinity information(Somaya, para 0038).

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chan,  John Lap Man (PGPUB Document No. 20090295088), hereafter referred as to “Chan”, in view of Seo Min-sik et al (Korean Patent Document No. KR 101755261), hereafter, referred to as “Seo”, in further view of Pasko, Douglas et al (PGPUB Document No. 20130117385), hereafter, referred to as “Pasko”.

Regarding Claim 10,  Chan and Seo teach all the limitations of claim 1 but they don’t explicitly teach wherein the user (150) can determine the permission for the social media users.
However, in the same field of endeavor of determining access permission of social network Pasko teaches wherein the user (150) can determine the permission for the social media users (Pasko, para 0064 discloses identifying access information for social media account “identifying information associated with the accounts from the profile of the user. To perform the action, central device 120 may use the identifying information to access the social networking accounts and post the information via the Internet”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan and Seo into determining access information of social media accounts of Pasko to produce an expected result of finding access requirements to social network user accounts. The modification would be obvious because one of ordinary skill in the art would be motivated to find access requirements to a social media account before posing any message/campaign to an social media account so that posting process can be carrying out complying access requirements (Pasko, para 0064).

Regarding Claim 11,  Chan and Seo teach all the limitations of claim 1 but they don’t explicitly teach wherein the evaluation results can be posted on the user's social media profile.
However, in the same field of endeavor of determining access permission of social network Pasko teaches wherein the evaluation results can be posted on the user's social media profile (Pasko, para 0064 discloses posing any message/contents (result of evaluation) to an account “the rule may direct central device 120 to post information,…. to one or more social networking accounts associated with the user…….identifying information associated with the accounts from the profile of the user. To perform the action, central device 120 may use the identifying information to access the social networking accounts and post the information via the Internet”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan and Seo into determining access information of social media accounts for posting contents of Pasko to produce an expected result of posting contents to user accounts. The modification would be obvious because one of ordinary skill in the art would be motivated to post contents to user profile which is useful to users.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chan,  John Lap Man (PGPUB Document No. 20090295088), hereafter referred as to “Chan”, in view of Seo Min-sik et al (Korean Patent Document No. KR 101755261), hereafter, referred to as “Seo”, in further view of Sanchez, Alfaro et al (PGPUB Document No. 20160328807), hereafter, referred to as “Sanchez”.

Regarding Claim 12,  Chan and Seo teach all the limitations of claim 1 but they don’t explicitly teach wherein the system (100) is configured to allow users to send requests to evaluate other users.
However, in the same field of endeavor of evaluation of users Sanchez teaches wherein the system (100) is configured to allow users to send requests to evaluate other users (Sanchez, para 0026 discloses allowing users to send assessment requests to other users “It allows users to consolidate a 360 assessment where a user requests to other users psychometric personality assessments to compare the user's original report with other users' report”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan and Seo into forwarding assessment requests to other users of Sanchez to produce an expected result of evaluating other users. The modification would be obvious because one of ordinary skill in the art would be motivated to expand the evaluation process to others (Sanchez, para 0026).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chan,  John Lap Man (PGPUB Document No. 20090295088), hereafter referred as to “Chan”, in view of Seo Min-sik et al (Korean Patent Document No. KR 101755261), hereafter, referred to as “Seo”, in further view of Chevalier, Pierre-Yves (US Patent No. 8688711), hereafter, referred to as “Chevalier”.

Regarding Claim 17,  Chan and Seo teach all the limitations of claim 1 but they don’t explicitly teach wherein the feedback is preferably displayed as a spider/ radar chart.
However, in the same field of endeavor of presenting results in chart Chevalier teaches wherein the feedback is preferably displayed as a spider/ radar chart (Chevalier, element 702-714 of Fig. 7 discloses displaying feedback/results on radar chart).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan and Seo into display of results set in a radar chart of Chevalier to produce an expected result of presenting result of multivariate data to users. The modification would be obvious because one of ordinary skill in the art would be motivated to display plurality of quantitative variables in the form of two-dimensional chart for easier understanding of users(Chevalier, Fig. 7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chan,  John Lap Man (PGPUB Document No. 20090295088), hereafter referred as to “Chan”, in view of Cooper, Edwin (PGPUB Document No. 20130304749), hereafter, referred to as “Cooper”, in further view of Seo Min-sik et al (Korean Patent Document No. KR 101755261), hereafter, referred to as “Seo”.

Regarding Claim 18,  Chan teaches system bifurcation of the user parameters into pile A for choosing of the preferred attribute and pile B for discarded parameters; allocation (202) of the user attributes or parameter by the generator module (105) of the system (100); user choice (203) of allocated parameters else presentation (205) of un-chosen parameters in pile A labeled as presented parameters by the system (100) (Chan, para 0052 discloses flash cards are being shuffled and dealt cards are given/presented (pile A) to user and further discloses that user select cards by keeping ones that he likes and discarding other cards (pile B)  “procedure involving test subject(s) selecting cards only from the deck, the test subjects in Step 110 start by shuffling the cards evenly to ensure random selection of flashcards for starting off the test”; and further discloses discarding non-selected cards “At Step 130 the subjects study the cards and select which ones they would like to keep based on the above-mentioned criteria of resonance. At Step 140 and 150 the subjects discard back into the pool any unwanted cards”; para 0012 further discloses this process of displaying and selection can be implemented by computer program “The formats for presenting the devise to test subjects include but are not limited to hand-held flashcards, virtual flashcards administered by a computer program, and virtual flashcards administered via mobile devices”); 
iterative choosing of parameters from Pile A in preference over the chosen parameters until the Pile A is exhausted (Chan, para 0052 choosing cards or parameters iteratively “At Step 140 and 150 the subjects discard back into the pool any unwanted cards, and then select the corresponding number of new cards. Having some prior to exposure to the patterning mechanism, the subjects can select their new cards more consciously. This process is repeated for as long as the participants agree; or alternatively is continued with the next selection process outlined below”); 
evaluation (210) of the user choice of parameter or attributes retained with the user at the end exhaustion of parameters in Pile A; and presentation (211) of feedback based on standard responses in the system(Chan, para 0013 discloses generating and displaying the output/feedback based on selected cards/attributes “Outputs of test results are any of the nine personality types as found in the theory of Enneagram”).
Chan teaches evaluation of user characteristics but he does not explicitly teach A method (300) for user attributes evaluation, comprising of steps: accession (201) of the user evaluation system (100) at the user interface (102); accession or choosing (206) of presented or allocated parameters as per user preference; 
However, in the same field of endeavor of providing evaluation parameters Cooper teaches accession or choosing (206) of presented or allocated parameters as per user preference (Cooper, para 0045 discloses providing questions or evaluation parameters based on user preferences “embodiments of the present invention, other factors such link analysis, what topic or topics brought the user to the website, previous users conversion rate, interest, time users spent on reading a content, etc, may be used to filter the questions selected for presentation, to further reflect possible user preferences”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan into providing evaluation parameters/questions based on users’ preference of Cooper to produce an expected result displaying users preferred parameters. The modification would be obvious because one of ordinary skill in the art would be motivated to display parameters which are in line with users’ interest(Cooper, para 0045).
Chan and Cooper teach evaluation of user characteristics but they don’t explicitly teach A method (300) for user attributes evaluation, comprising of steps: accession (201) of the user evaluation system (100) at the user interface (102). 
However, in the same field of endeavor of person evaluation Seo teaches A method (300) for user attributes evaluation, comprising of steps: accession (201) of the user evaluation system (100) at the user interface (102) (Seo, para 4 page 8/18 discloses a method for evaluating attributes displayed on user interface “Displaying a graphical user interface (GUI) that provides a plurality of selectable choices for each item, detecting a user action for selecting at least one of the plurality of preferences, responsive to the detected user action, Displaying the selected answer”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the evaluation process of user personality of Chan and Cooper into providing evaluation parameters/questions on user interface of Seo to produce an expected result displaying users preferred parameters on a graphical user interface. The modification would be obvious because one of ordinary skill in the art would be motivated to display evaluation parameters on a user friendly graphical interface(Seo, Graphical user interface in para 4 page 8/18).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
GB 1159294, discloses assessing personality using cards. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164